Title: To George Washington from William Moore, 5 February 1782
From: Moore, William
To: Washington, George


                  
                     Sir
                     In Council Philada February 5th 1782
                  
                  Your letter of the twenty second Ulto, has been read in Council, and agreeably to your request, shall without delay be laid before the General Assembly which stands adjourned to Monday next.  During their last sitting they had under consideration a bill for raising the supplies called for by Congress, for the present year, and altho’ the sum is indeed great, the chearfulness with which that measure was entered upon, leaves no room to doubt of a most vigorous exertion to comply with the demand.
                  The observations you have been pleased to make, and the reasoning thereupon are so important and interesting, that they cannot fail of having great weight and influence;  I beg you to believe that the Council consider them as new proofs of your attention to the general interest of America, and that the measures you recommend shall have the fullest support from the Council.  I have the honor to be with the greatest respect Your Excellencys Most obedient humble servant 
                  
                     Wm Moore
                     President
                  
               